Exhibit 32.1 WMIH CORP. CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of WMIH Corp. (the “Company”) on Form 10-K for the fiscal year ended December31, 2016, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, William C. Gallagher, Chief Executive Officer of the Company, certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: (1)The Report fully complies with requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March14, 2017 By: /s/ WILLIAM C. GALLAGHER William C. Gallagher Chief Executive Officer A signed original of this written statement has been provided to and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
